Order filed July 14, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00142-CV 
                                                    __________
 
                             BRYON
BRANDON RIGGS, Appellant
                                                             V.
                        LAURA
ELIZABETH PILLANS, Appellee

 
                                   On
Appeal from the 259th District Court
                                                             Jones
County, Texas
                                                     Trial
Court Cause No. 022445
 

 
                                                                     O
R D E R
 
            Appellant,
Bryon Brandon Riggs, has filed a notice of appeal from an order granting a writ
of habeas corpus for the return of a child.  In response to this court’s
inquiry concerning the jurisdiction of this court, appellant has notified this
court that he “is solely appealing the award of attorney fees in this case” and
that he “is not appealing the return of the child.”  Based upon appellant’s
statement, we hold that this court has jurisdiction to review the award of
attorney’s fees.  See Miericke v. Lemoine, 786 S.W.2d 810, 811 (Tex.
App.—Dallas 1990, no writ).
 
July 14, 2011                                                                           PER
CURIAM
Panel[1]
consists of:  Wright, C.J.,
McCall, J., and Hill, J.[2]




[1]Rick Strange, Justice, resigned effective April 17,
2011.  The justice position is vacant pending appointment of a successor by the
governor.


 
[2]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.